DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 7-8 and 11-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a vehicle body assembly system which defines a pre-buck section and a main-buck section along a conveying route of a floor assembly comprising a side hanger including a guide post mounted on a handling robot in the pre-buck section; a welding robot; a plurality of jigs mounted on a second handling robot in the main-buck section; a rotary indexer; and a second welding robot installed in the main-buck section as recited by applicant’s claimed invention.
The most relevant prior art attributed to Zimmer et al. (US 5,400,944) discloses a vehicle processing station for workpieces comprising changeable clamping frames stored on rotatable, upright magazines arranged on both sides of a vehicle transfer line; and a plurality of handling and processing robots. Zimmer fails to disclose or fairly suggest a pre-buck section and a main-buck section; a plurality of jigs and a rotary indexer.
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of pre-buck and main-buck sections; a guide post coupled to a side hanger mounted on a handling robot; a welding robot; a plurality of jigs mounted a second handling robot and a rotary indexer.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a vehicle body assembly system as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726